                 UNITED STATES COURT OF INTERNATIONAL TRADE


 ONE WORLD TECHNOLOGIES, INC.,

         Plaintiff,

 v.

 UNITED STATES, UNITED STATES
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES
 CUSTOMS AND BORDER
 PROTECTION, and ACTING                            Before: Jennifer Choe-Groves, Judge
 COMMISSIONER KEVIN K.
 MCALEENAN,                                        Court No. 19-00017

         Defendants,

 THE CHAMBERLAIN GROUP,
 INC.UNITED STATES and
 INTERNATIONAL TRADE
 COMMISSION

         Defendant-Intervenors.




                                             ORDER

       The court has reviewed the letters of One World Technologies, Inc. (“One World”), ECF

80, and The Chamberlain Group (“Chamberlain”), ECF 81. In light of the court’s order

regarding responses to Defendants’ Motion to Dismiss and Motion to Strike Demand for Jury

Trial, and In Response to Plaintiff’s Motion for Preliminary Injunction, the court grants leave to

allow Chamberlain to file its brief, as submitted in ECF 79. See Temporary Restraining Order

Extension, 3, ECF 70. The court considers the issue of One World’s request for a preliminary

injunction fully briefed.

       Upon consideration of all other papers and proceedings in this action, it is hereby
Court No. 19-00017                                                              Page 2


       ORDERED that Chamberlain’s Brief in Response to One World’s Motion for

Preliminary Injunction, ECF 79, is deemed submitted.



                                                          /s/ Jennifer Choe-Groves
                                                         Jennifer Choe-Groves, Judge


Dated: _ March 5, 2019
       New York, New York
